Citation Nr: 0703913	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-43 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased disability rating for post 
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO) dated in March 2004.  In that decision, the RO granted 
an increased evaluation from 30 to 50 percent for PTSD.  

The veteran has submitted an opinion from his treating 
psychologist dated in January 2005 with a waiver of RO 
consideration.  Additionally, he has claimed that his current 
service-connected disabilities combine to render him 
unemployable.  His claim for a total rating based on 
individual unemployability due to service-connected 
disability (TDIU) is referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

A January 2005 report from the veteran's treating 
psychologist reflects that the veteran had been receiving 
monthly treatment for PTSD since August 2003.  That report 
assessed the veteran's global assessment of functioning (GAF) 
scale score as 25 based on the following diagnoses: PTSD, 
major depression with psychotic features, and panic disorder 
with agoraphobia.  This report noted that the veteran was no 
longer working because he could no longer use his arms and 
hands in the way he could previously.  These diagnoses were 
also noted in a December 2003 statement from the same 
psychologist.  An August 2003 statement from the psychologist 
shows a diagnosis of PTSD and a GAF of 25, which was 
reportedly "overridden because the veteran was in persistent 
danger of severely hurting himself or others as a consequence 
of his aggressive violent behavior."  

However, a VA examination report dated in February 2004 
reflects a GAF of 50 based solely on the diagnosis of PTSD.  
This examination also shows that the veteran was regularly 
undergoing treatment for PTSD at the local VA medical center.  
It indicated that he was not employed in his trade as a 
carpenter presently due to bad winter weather.  

Owing to the fairly substantial difference in the disability 
picture demonstrated by these reports, the fact that it has 
been approximately three years since the most recent VA 
examination, and because the record reflects complaints 
consistent with possible increased symptomatology, an updated 
medical examination would be helpful in assessing the current 
manifestations of PTSD.  Additionally, updated treatment 
records from the veteran's treating psychologist and the 
appropriate VA Medical Centers should be requested.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA 
that treated the veteran for PTSD since 
August 2003.  Of particular interest 
would be any VA outpatient treatment 
records, and records from the veteran's 
private psychologist.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The RO should contact the veteran and 
inquire whether his has applied for, or 
is receiving Social Security 
Administration (SSA) disability benefits.  
If the response is in the affirmative, 
the RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for SSA disability benefits as well 
as the medical records relied upon 
concerning that claim.

4.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, the 
veteran is to be scheduled for a VA 
psychiatric examination to determine the 
severity of the PTSD.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
psychiatrist or psychologist conducting 
the examination for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The psychiatric examiner should identify 
what symptoms, if any, the veteran 
currently manifests or has manifested in 
the recent past that are attributable to 
his service-connected PTSD.  The examiner 
must conduct a detailed mental status 
examination.  The examiner is asked, if 
possible, to determine which symptoms are 
attributable to PTSD and which, if any, 
are attributable to nonservice-connected 
psychiatric disorders.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the veteran's 
PTSD consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and explain the 
significance of the score.  The examiner 
should indicate whether the GAF score 
would change if the nonservice-connected 
psychiatric disorders were included in 
the assessment.

The examiner is requested to indicate 
which of the following (a), (b), or (c) 
best describes the veteran's mental 
impairment:

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name; or

(b) Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships; or 

(c) Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.

Adequate reasons and bases should be 
provided to support the opinion provided.  
5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws, regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


